14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Charles Sonny BOSTIC, Petitioner.
No. 93-8057.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 16, 1993.Decided Jan. 24, 1994.

On Petition for Writ of Mandamus.
Charles Sonny Bostic, petitioner pro se.
PETITION DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Charles Sonny Bostic has filed a petition for a writ of mandamus in this Court apparently to compel the district court to expedite consideration of his 42 U.S.C. Sec. 1983 (1988) complaint.  Because the district court has entered a final order in that case, Bostic's petition for writ of mandamus is moot.  Although we grant Bostic leave to proceed in forma pauperis in this Court, we dismiss his petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DISMISSED.